Detailed Action
Summary
1. This office action is in response to the amendment filed on May 08, 2021. 
2. Applicant has previously canceled claims 2-15.
3. Claims 1 and 16-24 are pending and has been examined. 
4. Claims objection regards to claims 1 and 23-24 have been withdrawn.
Response to Amendment
5. Applicant’s arguments, filed May 08, 2021 with respect to the claim 1 have been fully considered and are persuasive. The claim rejection under U.S.C 103 has been withdrawn. 
Allowable subject matter
6. Claims 1 and 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “a control unit configured to operate the plurality of switches at a constant frequency and vary the duty cycle of the pulse wave voltage such that the fall transitions of the pulse wave voltage occur while said rectifier is conducting and the rise transitions of the pulse wave voltage occur while a reverse voltage across said rectifier is resonantly falling from a ringing peak, thus causing an output power across said output terminals to decrease if the duty cycle decreases and to increase if the duty cycle increases."

In re to claims 16-24,  claims 16-24 depend from claim 1, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/SISAY G TIKU/
Examiner, Art Unit 2839